80Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.
Response to Arguments
Applicant’s arguments with respect to “constructing a hierarchical graph from the general graph by altering at least one of the plurality of edges among the plurality of nodes in the general graph to form the hierarchical graph” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Srinivasan in view of Stetson, see rejections below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 9 and 14 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0012842 issued to Balaji Srinivasan et al (hereinafter referred to as Srinivasan) in view of U.S. Patent Application Publication No. 2017/0221240 issued to Robert Stetson et al (hereinafter referred to as Stetson).
As to claim 1, Srinivasan discloses receiving a plurality of search queries submitted to at least one computerized search engine, the plurality of search queries comprising a plurality of terms (queries comprising search terms, see Srinivasan: Para. 0010 – 0011, 0050 – 0053, 0059 – 0060, 0120); 
calculating, for each query in the plurality of search queries, a corresponding pairwise relation in the plurality of search queries (pairwise relations are modeled, see Srinivasan: Para. 0076), 



wherein the corresponding pairwise relation comprises a corresponding probability of a potential edge relationship between at least two terms of the plurality of terms, to form a plurality of potential edges (pairwise relations (or edges) between terms are drawn and a weight or probability are assigned to each edge, see Srinivasan: Para. 0076 – 0078); 
constructing a general graph of the plurality of terms by selecting a plurality of edges from the plurality of potential edges (a directed knowledge graph is created for the terms and edges, see Srinivasan: Para. 0076 – 0078), 
wherein the general graph comprises a plurality of nodes representing the plurality of terms used in the plurality of search queries (graphs comprises edges that connect a pair of two terms represented as nodes, see Srinivasan: Para. 0076 – 0078), and 
wherein the general graph further comprises a plurality of edges representing semantic relationships among the plurality of nodes (an ontology for the knowledge graph comprises semantic relationships between the nodes, see Srinivasan: Para. 0080, 0084, 0103); and 
constructing a graph from the general graph by altering at least one of the plurality of edges among the plurality of nodes in the general graph (generation of a knowledge graph from corpus of source documents by linking with back traces to the corpus, see Srinivasan: Para. 0066 - 0069).
However, Srinivasan does not explicitly disclose constructing a hierarchical graph from the general graph by altering at least one of the plurality of edges among the plurality of nodes in the general graph to form the hierarchical graph.
Stetson teaches constructing a hierarchical graph from the general graph by altering at least one of the plurality of edges among the plurality of nodes in the general graph to form the hierarchical graph (a directed acyclic graph is created by mapping hierarchical structures onto trees (graphs) via linking of nodes, see Stetson: Para. 0141 – 0145, 0166, and 0173 – 0174, also Claims 12 and 17).
Stetson and Srinivasan are analogous due to their disclosure of processing search queries via a graph.
Therefore, it would have been obvious to modify Srinivasan’s use of generating a directed knowledge graph for execution of searches on a corpus of documents with Stetson’s use of generating hierarchical directed graphs from trees in order to visualize and manipulate graph databases. 

As to claim 2, Srinivasan modified by Stetson discloses further comprising: 
performing search engine optimization by using the hierarchical graph (the semantic ontology/models are used to further optimize retrieval, see Srinivasan: Para. 0060, 0147 - 0148).

As to claim 3, Srinivasan modified by Stetson discloses wherein using the hierarchical graph comprises: 
receiving a new search query (use the constructed knowledge graph as a search tool, Srinivasan: Para. 0070 – 0072, and 0144);
comparing a term in the new search query to the hierarchical graph (compare search terms to knowledge graph, Srinivasan: Para. 0070 – 0072 and 0144); 
finding a related term in the hierarchical graph that is ontologically related to the term (identify related semantic terms, see Srinivasan: Para. 0070 – 0072); and 
substituting the relate term for the term when performing a search using the search engine (including common semantic terms to allow for a more natural semantic search of the corpus, see Srinivasan: Para. 0070 – 0072).

As to claim 4, Srinivasan modified by Stetson discloses wherein constructing the hierarchical graph further comprises: 
connecting a plurality of roots in the general graph to a global root node (connecting multi-word subtrees of the dependency tree, the path beginning at the root, see Srinivasan: Para. 0094).

As to claim 5, Srinivasan modified by Stetson discloses wherein constructing the hierarchical graph further comprises: 
pruning lowest weighted edges from the plurality of edges in the general graph (eliminating very low probabilities from the ontologies, see Srinivasan: Para. 0065).

As to claim 6, Srinivasan modified by Stetson discloses wherein constructing the general graph and constructing the hierarchical graph are both performed without user-defined labels for a target domain (a directed knowledge graph is created for the terms and edges, see Srinivasan: Para. 0076 – 0078, Srinivasan does not disclose the use of user-defined labels for a target domain during creation of the graphs).
As to claim 7, Srinivasan modified by Stetson discloses further comprising: discarding, prior to constructing the general graph, potential edges in the plurality of potential edges that fail to meet a threshold probability value (eliminating very low probabilities from the ontologies, see Srinivasan: Para. 0065).

As to claim 8, Srinivasan modified by Stetson discloses further comprising: 
pre-processing, prior to calculating the corresponding probability, the plurality of search queries (relationships can be selected to include common semantic terms used in natural language, thus allowing a more natural semantic search of the corpus, see Srinivasan: Para. 0070 – 0072).

As to claim 9, Srinivasan modified by Stetson discloses wherein pre-processing comprises: 
performing data normalization by applying at least one of lemmatization, special character removal, and stop word removal to the plurality of search queries (stripping of stopped words, see Srinivasan: Para. 0143).

As to claim 14, Srinivasan discloses a data repository storing: 
a plurality of search queries comprising a plurality of terms, pairwise relations comprising probabilities of potential edge relationships between at least two terms of the plurality of terms (queries comprising search terms, see Srinivasan: Para. 0010 – 0011, 0050 – 0053, 0059 – 0060, 0120);

a plurality of potential edges derived from the pairwise relations (pairwise relations are modeled, see Srinivasan: Para. 0076, and pairwise relations (or edges) between terms are drawn and a weight or probability are assigned to each edge, see Srinivasan: Para. 0076 – 0078); 
a general graph of the plurality of terms (a directed knowledge graph is created for the terms and edges, see Srinivasan: Para. 0076 – 0078), 
wherein the general graph comprises a plurality of nodes representing the plurality of terms used in the plurality of search queries (a directed knowledge graph is created for the terms and edges, see Srinivasan: Para. 0076 – 0078), and 
wherein the general graph further comprises a plurality of edges representing semantic relationships among the plurality of nodes (graphs comprises edges that connect a pair of two terms represented as nodes, see Srinivasan: Para. 0076 – 0078); and 
a hierarchical graph comprising one of a directed acyclic graph and a tree graph (a directed knowledge graph is created for the terms and edges, see Srinivasan: Para. 0076 – 0078); 
a processor in communication with the data repository (database comprising a corpus of literature, see Srinivasan: Para. 0020, 0047, 0076 – 0078 and 0159); 
an edge generator, when executed by the processor, configured to calculate the pairwise relations and to establish the potential edge relationships between the plurality of terms from the plurality of search queries (pairwise relations (or edges) between terms are drawn and a weight or probability are assigned to each edge, see Srinivasan: Para. 0076 – 0078); and 
a graph generator, when executed by the processor, configured to: 
construct the general graph of the plurality of terms from the potential edge relationships (pairwise relations (or edges) between terms are drawn and a weight or probability are assigned to each edge and used for creation of graphs, see Srinivasan: Para. 0076 – 0078); and 
constructing a graph from the general graph by altering at least one of the plurality of edges among the plurality of nodes in the general graph (generation of a knowledge graph from corpus of source documents by linking with back traces to the corpus, see Srinivasan: Para. 0066 - 0069).
However, Srinivasan does not explicitly disclose constructing a hierarchical graph from the general graph by altering at least one of the plurality of edges among the plurality of nodes in the general graph to form the hierarchical graph.
Stetson teaches constructing a hierarchical graph from the general graph by altering at least one of the plurality of edges among the plurality of nodes in the general graph to form the hierarchical graph (a directed acyclic graph is created by mapping hierarchical structures onto trees (graphs) via linking of nodes, see Stetson: Para. 0141 – 0145, 0166, and 0173 – 0174, also Claims 12 and 17).
Stetson and Srinivasan are analogous due to their disclosure of processing search queries via a graph.
Therefore, it would have been obvious to modify Srinivasan’s use of generating a directed knowledge graph for execution of searches on a corpus of documents with Stetson’s use of generating hierarchical directed graphs from trees in order to visualize and manipulate graph databases. 
As to claim 15, Srinivasan modified by Stetson discloses further comprising: 
a search engine executable by the processor (search engines, see Srinivasan: Para. 0010 – 0011, 0050 – 0053, 0059 – 0060, 0120) and configured to: 
receive the plurality of search queries (queries comprising search terms, see Srinivasan: Para. 0010 – 0011, 0050 – 0053, 0059 – 0060, 0120), wherein the data repository further stores the plurality of search queries (looking up previously computed query results, see Srinivasan: Para. 0150);

As to claim 16, Srinivasan modified by Stetson discloses wherein the search engine is further configured to: 
receive a new search query (use the constructed knowledge graph as a search tool, Srinivasan: Para. 0070 – 0072, and 0144); 
compare a term in the new search query to the hierarchical graph (compare search terms to knowledge graph, Srinivasan: Para. 0070 – 0072 and 0144); 
find a related term in the hierarchical graph that is ontologically related to the term (identify related semantic terms, see Srinivasan: Para. 0070 – 0072); and 
substitute the relate term for the term when performing a search using the search engine (including common semantic terms to allow for a more natural semantic search of the corpus, see Srinivasan: Para. 0070 – 0072).



Claims 10 – 13 and 17 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan and Stetson above, and in further view of U.S. Patent Application Publication No. 2017/0199927 issued to Justin Moore et al (hereinafter referred to as Moore).
As to claim 10, Srinivasan modified by Stetson discloses the limitations of claim 9 above, substantially as claimed; however, Srinivasan modified by does not explicitly disclose wherein pre-processing comprises: performing data de-duplication on the plurality of search queries.
Moore teaches wherein pre-processing comprises: 
performing data de-duplication on the plurality of search queries (deduplication of search terms of the queries, see Moore: Para. 0008 and 0059).
Moore, Stetson and Srinivasan are analogous due to their disclosure of processing search queries via a graph on a corpus of documents.
Therefore, it would have been obvious to modify Srinivasan and Stetson’s use of generating a directed knowledge graph for execution of searches on a corpus of documents with Moore’s use of deduplication during search using a graph in order to identify, determine and rank entities with an online social network.





As to claim 11, Srinivasan modified by Stetson and Moore discloses wherein the plurality of search queries also comprises: 
sets of documents retrieved by a search engine as a result of executing the plurality of search queries (searching and returning sets of medical literature, see Srinivasan: Para. 0144 – 0146 and 0150), and 
subsets of documents from the sets of documents that a user clicks after receiving the result (the user selects assertions they wish to explore, see Srinivasan: Para. 0144 – 0146, assertions are subsets of the statements from the corpus of searched documents).

As to claim 12, Srinivasan modified by Stetson and Moore discloses wherein performing data de-duplication comprises: 
defining a collaborative similarity between pairs of the plurality of search queries as a similarity of associated clicked documents in the subsets of documents (determine “junk” place-entities  based on threshold quality-score, see Moore: Para. 0059); 
identifying semantically identical queries based on a combination, of collaborative similarity and lexical similarity between the pairs of the plurality of search queries, exceeding a predetermined threshold value (eliminate the “junk” place entities based on the threshold quality-score and de-duplicate search terms, see Moore: Para. 0008 and 0059); and 
removing, from the plurality of search queries, the semantically identical queries (eliminate the “junk” place entities based on the threshold quality-score and de-duplicate search terms, see Moore: Para. 0008 and 0059).
As to claim 13, Srinivasan modified by Stetson and Moore discloses wherein the plurality of search queries further comprises at least one of timestamps, user identifiers, session identifiers, dwell times, and complete payloads returned by the search engine (the search nodes include user nodes, see Moore: Para. 0009, 0029 - 0030).

As to claim 17, Srinivasan modified by Stetson discloses the limitations of claim 14 above, substantially as claimed; however, Srinivasan modified by  Stetson does not explicitly disclose further comprising: a pre-processing engine configured to performing data de-duplication on the plurality of search queries.
Moore teaches further comprising: 
a pre-processing engine configured to performing data de-duplication on the plurality of search queries (deduplication of search terms of the queries, see Moore: Para. 0008 and 0059).
Moore, Stetson and Srinivasan are analogous due to their disclosure of processing search queries via a graph on a corpus of documents.
Therefore, it would have been obvious to modify Srinivasan and Stetson’s use of generating a directed knowledge graph for execution of searches on a corpus of documents with Moore’s use of deduplication during search using a graph in order to identify, determine and rank entities with an online social network.



As to claim 18, Srinivasan modified by Stetson and Moore discloses wherein the data pre-processing engine is further configured to: 
define a collaborative similarity between pairs of the plurality of search queries as a similarity of associated clicked documents in the subsets of documents (determine “junk” place-entities  based on threshold quality-score, see Moore: Para. 0059); 
identify semantically identical queries based on a combination, of collaborative similarity and lexical similarity between the pairs of the plurality of search queries, exceeding a predetermined threshold value (eliminate the “junk” place entities based on the threshold quality-score and de-duplicate search terms, see Moore: Para. 0008 and 0059); and 
remove, from the plurality of search queries, the semantically identical queries (eliminate the “junk” place entities based on the threshold quality-score and de-duplicate search terms, see Moore: Para. 0008 and 0059).

As to claim 19, Srinivasan modified by Stetson and Moore discloses wherein the plurality of search queries comprises at least one of timestamps, user identifiers, session identifiers, dwell times, complete payloads returned by the search engine (the search nodes include user nodes, see Moore: Para. 0009, 0029 - 0030).

As to claim 20, Srinivasan discloses receiving a plurality of search queries submitted to at least one computerized search engine, the plurality of search queries comprising a plurality of terms (queries comprising search terms, see Srinivasan: Para. 0010 – 0011, 0050 – 0053, 0059 – 0060, 0120); 
pre-processing the plurality of search queries (relationships can be selected to include common semantic terms used in natural language, thus allowing a more natural semantic search of the corpus, see Srinivasan: Para. 0070 – 0072) by: 
performing data normalization by applying at least one of lemmatization, special character removal, and stop word removal to the plurality of search queries (relationships can be selected to include common semantic terms used in natural language, thus allowing a more natural semantic search of the corpus, see Srinivasan: Para. 0070 – 0072,and stripping of stopped words, see Srinivasan: Para. 0143); and 
calculating, for each query in the plurality of search queries, a corresponding pairwise relation in the plurality of search queries (pairwise relations are modeled, see Srinivasan: Para. 0076), 
wherein the corresponding pairwise relation comprises a corresponding probability of a potential edge relationship between at least two terms of the plurality of terms, to form a plurality of potential edges (pairwise relations (or edges) between terms are drawn and a weight or probability are assigned to each edge, see Srinivasan: Para. 0076 – 0078); 
discarding potential edges in the plurality of potential edges that fail to meet a threshold probability value (eliminating very low probabilities from the ontologies, see Srinivasan: Para. 0065); 
constructing a general graph of the plurality of terms by selecting a plurality of edges from the plurality of potential edges (a directed knowledge graph is created for the terms and edges, see Srinivasan: Para. 0076 – 0078), 
wherein the general graph comprises a plurality of nodes representing the plurality of terms used in the plurality of search queries (graphs comprises edges that connect a pair of two terms represented as nodes, see Srinivasan: Para. 0076 – 0078), and 
wherein the general graph further comprises a plurality of edges representing semantic relationships among the plurality of nodes (an ontology for the knowledge graph comprises semantic relationships between the nodes, see Srinivasan: Para. 0080, 0084, 0103); and 
constructing a graph from the general graph (a directed knowledge graph is created for the terms and edges, see Srinivasan: Para. 0076 – 0078) by: 
altering at least one of the plurality of edges among the plurality of nodes in the general graph to form the hierarchical graph (generation of a knowledge graph from corpus of source documents by linking with back traces to the corpus, see Srinivasan: Para. 0066 - 0069); 
connecting a plurality of roots in the general graph to a global root node (connecting multi-word subtrees of the dependency tree, the path beginning at the root, see Srinivasan: Para. 0094); and 
pruning lowest weighted edges from the plurality of edges in the general graph (eliminating very low probabilities from the ontologies, see Srinivasan: Para. 0065); and 
performing search engine optimization using the hierarchical graph (the semantic ontology/models are used to further optimize retrieval, see Srinivasan: Para. 0060, 0147 - 0148).
However, Srinivasan does not explicitly disclose performing data de-duplication on the plurality of search queries; constructing a hierarchical graph from the general graph by: altering at least one of the plurality of edges among the plurality of nodes in the general graph to form the hierarchical graph.
Stetson teaches constructing a hierarchical graph from the general graph by: altering at least one of the plurality of edges among the plurality of nodes in the general graph to form the hierarchical graph (a directed acyclic graph is created by mapping hierarchical structures onto trees (graphs) via linking of nodes, see Stetson: Para. 0141 – 0145, 0166, and 0173 – 0174, also Claims 12 and 17).
Stetson and Srinivasan are analogous due to their disclosure of processing search queries via a graph.
Therefore, it would have been obvious to modify Srinivasan’s use of generating a directed knowledge graph for execution of searches on a corpus of documents with Stetson’s use of generating hierarchical directed graphs from trees in order to visualize and manipulate graph databases. 

However, Srinivasan modified by Stetson does not explicitly disclose performing data de-duplication on the plurality of search queries.

Moore teaches performing data de-duplication on the plurality of search queries (deduplication of search terms of the queries, see Moore: Para. 0008 and 0059).
Moore, Stetson and Srinivasan are analogous due to their disclosure of processing search queries via a graph on a corpus of documents.
Therefore, it would have been obvious to modify Srinivasan and Stetson’s use of generating a directed knowledge graph for execution of searches on a corpus of documents with Moore’s use of deduplication during search using a graph in order to identify, determine and rank entities with an online social network.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164